Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the 1st sentence uses phrases that can be implied (see underlined above). Further the phrase “Fig. 1” appears, which is not part of the Abstract and could also be another paragraph.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 32 - 46, 48 are rejected under 35 U.S.C. 103 as being unpatentable over CN103517277A (which has been provided in the International Search Report).

Regarding claim 32, CN103517277A discloses an electronic device (Title), comprising: circuitry configured to:
acquire spectrum utilization information in a predetermined region on a predetermined frequency band ([0096] discloses use  of a “spectrum sensing module”; [0097] – [0105]);
determine, according to the spectrum utilization information, a probability of getting spectrum resources in the predetermined region (Abstract discloses “the frequency spectrum quality of the idle frequency band is evaluated according to the interference measuring information, according to an evaluation result”; [0135]; wherein the 
adjust, based on the probability, spectrum sensing parameters in the predetermined region on the predetermined frequency band ([0135] discloses use of communication capacity or system closest to desired spectral bandwidth; claim 8 discloses use of threshold, wherein interference should be less than the threshold), wherein
the spectrum sensing parameters comprise an energy detection threshold for spectrum sensing (claim 8; energy detection interpreted as the interference energy detection).
As stated above, probability of getting spectrum resources is high if the interference is low and vice versa. Though, CN103517277A doesn’t explicitly disclose use of the word probability, it is obvious to one of ordinary skill in the art that if the interference is low, the probability of getting spectrum is high and vice versa. Therefore, determining a probability is equivalent to determining the interference level. As per Rationales for Obviousness (MPEP 2143, rationale B), probability calculation can be substituted by an interference valuation to obtain equivalent results.


Regarding claim 33, CN103517277A discloses the spectrum utilization information comprises at least one of: information of actual activation status of each cell in the predetermined region after spectrum sensing, throughput in the predetermined region, and a signal to noise ratio in the predetermined region (claim 6 discloses “determine the message capacity of described idle frequency band”; wherein throughput would be the message capacity).

Regarding claim 34, CN103517277A discloses the spectrum sensing parameters further comprise at least one of: time duration for spectrum sensing, the number of nodes involved in sensing, and a judgment criterion of spectrum sensing in a case of distributed spectrum sensing (claim 8 discloses use of threshold, wherein interference should be less than the threshold; wherein the judgment criterion of spectrum sensing is interpreted as the interference threshold).


Regarding claim 35, CN103517277A discloses the circuity is further configured to:
acquire information indicating an identifier of each cell in the predetermined region; and
determine, based on the information indicating the identifier of each cell, whether a cell in an active state and a cell failing to be activated are systems of a same type, and
the adjusting is performed in a case of determining that the cell in the active state and the cell failing to be activated are the systems of the same type (claim 5 discloses using the message capacity of the idle frequency band as an index; wherein the identifier is the index and the active/inactive is determined by the message capacity).

Regarding claim 36, CN103517277A discloses the circuity is further configured to adjust, in a case that the probability deviates from an expected value, the spectrum sensing parameters in the predetermined region (claim 8 discloses use of threshold, wherein if the interference is less than a threshold the band can be used and vice versa. 

Regarding claim 37, CN103517277A discloses the circuitry is further configured to perform the adjusting based on a preset system model (claim 8 discloses comparing to a threshold, wherein the model is interpreted as comparing with the threshold).


Regarding claim 38, CN103517277A discloses the preset system model comprises at least one of: a channel model, a service model, a model of probability for spectrum activation of the system in the predetermined region, and a geographical location model (analyzed same as in claims 37 and 32; wherein the model of probability is interpreted as the interference comparison to a threshold).


Regarding claim 39, CN103517277A discloses different expected values of probability are set for wireless communication systems with different priority levels of utilizing the spectrum (This follows obviously from claim 8, i.e. is inherent. Since different channels have different interference, they can be ranked according to least interference and hence priority levels. As per Rationales for Obviousness (MPEP 2143), this is obvious to try or an obvious variation and would be useful if more than one channel had to be selected for transmission).



Regarding claim 41, CN103517277A discloses the circuity is further configured to interact with another electronic device so that the adjusting is performed while taking into consideration the influence to other electronic devices (claim 2 discloses interaction with a terminal; claim 4 describes determining interference when communicating with the terminal).


However, CN103517277A method is applicable to a general frequency band since CN103517277A performs the method for any frequency band. Therefore, extending it to licensed and unlicensed frequency bands is obvious variation and obvious to try. As per Rationales for Obviousness (MPEP 2143), this is not considered patentable. Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use it for unlicensed and licensed bands, as these are commonly used bands.

Claim 43 is similarly analyzed as claims 32, 33, 37, wherein claim 32 discloses obtaining the spectrum utilization information, claim 33 discloses transmitting the spectrum utilization information, claim 37 discloses changing parameters and claim 32 disclose using energy threshold. Additionally, CN103517277A discloses base station (Abstract, claim 1).

Claim 44 is similarly analyzed as claim 33.



Regarding claim 46, CN103517277A discloses the circuity is further configured to judge, based on the spectrum sensing result of the base station, whether the predetermined frequency band is available (claim 8 discloses comparing to a threshold, wherein the predetermined frequency band is available if the interference is below the threshold).


Claim 48 is similarly analyzed as claim 32, with claim 49 reciting equivalent method limitations.

Claims 47 is rejected under 35 U.S.C. 103 as being unpatentable over CN103517277A (which has been provided in the International Search Report) in view of 
Novak et al. (US 20130003591).

Regarding claim 47, CN103517277A does not disclose the circuitry is further configured to: receive the spectrum sensing results from other nodes; and perform the judging based on the spectrum sensing results from the other nodes.
In the same field of endeavor, however, Novak discloses the circuitry is further configured to: receive the spectrum sensing results from other nodes; and perform the judging based on the spectrum sensing results from the other nodes ([0036]; [0038]).


Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to spectrum/resource allocation:

Zhou et al.  (US 20100003922) discloses system and method for scheduling of Spectrum Sensing in Cognitive Radio Systems.
Scott (US 4,717,914) discloses uses of clock circuits in converting serial to parallel data.
Larsson et al. (US 9001674) discloses method of sensing.
Hottinen (US 8909270) discloses avoiding interference in cognitive radio communications.
Ben Letaief et al. (US 20090207735) discloses robust cooperative spectrum sensing for cognitive radios.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ADOLF DSOUZA/Primary Examiner, Art Unit 2632